Citation Nr: 1616150	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected left shoulder arthritis associated with shell fragment wounds (SFW).

2. Entitlement to service connection for left shoulder scars associated with SFW.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from September 1966 to September 1968, and was awarded the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

The Veteran testified before a Decision Review Officer (DRO) in April 2013.  A transcript of the proceeding is associated with the claims file.  

In March 2015, the Board remanded these matters for further development.  The Veteran underwent a VA examination for his peripheral neuropathy and scars in May 2015, and the RO issued a supplemental statement of the case (SSOC) that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge in August 2014.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. §7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would be reassigned.  In March 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matters on appeal.


FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of the left upper extremity that is attributable to his service-connected left shoulder arthritis.

2. The Veteran does not have any left shoulder scars associated with SFW or otherwise related to active duty.


CONCLUSIONS OF LAW

1. The Veteran does not have peripheral neuropathy of the left upper extremity that is proximately due to his service-connected left shoulder arthritis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. The Veteran does not have left shoulder scars that are proximately due to his service-connected left shoulder arthritis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in a November 2012 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for claims concerning service connection, increased rating, and secondary service connection.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran does not assert prejudice from any notification deficiency, and none is identified by the Board.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In conclusion, the duty to notify was met. 

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel records, and VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In February 1998, August 1999, and December 2011, the Veteran was afforded VA examinations for his left shoulder disability.  In December 2012 and May 2015, the Veteran was afforded VA examinations for his left shoulder scars.  In December 2012 and May 2015, the Veteran underwent VA examinations for left upper extremity peripheral neuropathy.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the August 2014 hearing, the Veterans Law Judge identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  There has been no allegation of prejudice from the hearing, and none has been found by the Board.  Sanders, supra.  The duties imposed by Bryant were thereby met.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Peripheral Neuropathy

The Veteran does not claim, and the record does not reflect that peripheral neuropathy was exhibited in service or is otherwise related to active duty.  The Veteran contends that he has peripheral neuropathy in the upper left extremity secondary to service-connected left shoulder arthritis associated with residuals of SFW.  The evidence of record consists of STRs, VA and private treatment records, VA examinations in December 2012 and May 2015, and the Veteran's statements.

The Veteran's STRs are silent as to any injuries or residuals sustained to his left shoulder from shell fragments.  The Veteran's enlistment report of medical examination in June 1966 revealed normal neurological evaluation findings, and his July 1968 release from active duty report of medical examination likewise listed normal neurological findings.  At his August 2014 hearing, the Veteran testified that his left shoulder injury occurred during combat and that he was treated in the field, where the shrapnel was extracted using tweezers.  The Veteran explained that he was released back into the field that same day and was awarded the Purple Heart medal from this incident.  

In February 1998, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was moving all four extremities without difficulties and neurological examination was grossly intact.  No neurological deficits were noted, and it was indicated that there was good muscle strength in both upper extremities, although the Veteran's left humerus was slightly smaller than his right.  

In August 1999, the Veteran was afforded a VA left shoulder examination.  The Veteran reported that over the past several years his left shoulder had been getting somewhat worse and he complained of pain.  The Veteran denied any weakness or stiffness, although he contended that his left upper extremity was "somewhat weaker than his right."  On physical examination, the Veteran's left upper extremity had "good strength in his biceps, triceps, and shoulder abduction," no signs of impingement, and normal sensory examination.

A December 2012 private electromyography (EMG) test from the Nebraska Medical Center found that the Veteran's left upper extremity demonstrated "evidence of a moderate to severe distal median mononeuropathy at the wrist as could be seen clinically in moderately severe left carpal tunnel syndrome."  

In December 2012, the Veteran was afforded a VA peripheral neuropathy examination.  The Veteran reported that he had "many years of fuzziness and numbness in the left arm and hand."  The examiner noted that he was vague with some of his responses, but that overall he appeared to have long-standing, intermittent numbness in his left arm.  The physical examination revealed normal sensation and grasp, with no muscle wasting or muscle loss, although the Veteran stated that his left arm was weaker than his right arm.  The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was related to his left shoulder arthritis because "arthritis, in most cases, does not cause the type of impingement that he mentioned."  The examiner elected to perform neurodiagnostic studies specifically to determine whether the Veteran's complaints of his left upper extremity were specifically due to his arthritis, or whether they were due to other, non-arthritic related issues.  EMG testing from December 2012 reflected left-sided carpal tunnel syndrome.  As such, the examiner opined that the Veteran's "fuzziness/numbness" was not due to arthritis but to carpal tunnel syndrome, likely from his many years as a driver.

At his April 2013 DRO hearing and August 2014 videoconference hearing, the Veteran testified that he first started experiencing problems with his left shoulder, upper arm, lower arm, and fingers after the shrapnel incident.  He stated that he had to have surgery in July 2014 to alleviate the numbness and tingling sensations, and that he had not had full use of his left arm since the in-service injury.  

VA electrophysiological studies were conducted in April 2014 and showed left upper extremity evidence of left ulnar nerve mononeuropathy across the elbow segment and left-sided carpal tunnel syndrome.   

In August 2014, the Veteran submitted a statement from A.H., his private physician.  The physician reviewed the Veteran's STRs and conducted an in-person examination.  He opined that "it was as likely as not that the peripheral neuropathy of his left arm, and the scar on his shoulder, [were] due largely, if not entirely, to his service in the Army," particularly his service in Vietnam.  The physician noted the Veteran's SFW and stated that, although it was "seemingly minor in that it was treated in the field and he returned promptly to duty, the end result is that the nerves for the left arm, to include the hand, were damaged and did not heal properly."  A.H. noted that since the Veteran did not have any other trauma to his left upper extremity "that could possibly be the cause of this condition, [he] would maintain the proximate cause of his neuropathy is the injury to his shoulder suffered while he was in Vietnam."

In May 2015, the Veteran was afforded another VA peripheral neuropathy examination.  The Veteran reported a history of "fuzziness," discomfort, and pain in his left upper extremity.  The examiner noted that the Veteran had undergone prior evaluations, including EMG studies, that demonstrated evidence of some carpal tunnel syndrome or median neuropathy, as well as ulnar neuropathy.  The examiner stated that the Veteran described "no significant symptoms consistent with carpal tunnel syndrome" and that he was instead "reporting symptoms most significant with regards to the ulnar neuropathy."  The Veteran reported that he had had symptoms for the past 10 to 15 years, but did not describe any circumstance, injury, or illness to suggest that the ulnar neuropathy was due to his military service.  The examiner noted that although the Veteran was diabetic, he was not demonstrating "any evidence or findings that would be consistent with diabetic peripheral neuropathy of the left upper extremity given that he had symptoms in a very distinct distribution consistent with the ulnar nerve and is not demonstrating peripheral neuropathy in a glove-like distribution that is more typical of peripheral neuropathy secondary to diabetes."

The issue in dispute centers on whether there is a nexus between the Veteran's current disability and his service-connected left shoulder arthritis associated with SFW.  The Board must weigh the evidence by considering how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all evidence is of equal value.  Caluza, 7 Vet. App. at 510-11; see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  

The Board notes that there is conflicting evidence of record as to whether the Veteran's peripheral neuropathy of the left upper extremity is related to his service-connected left shoulder disability.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the December 2012 and May 2015 VA examination reports are more probative than the opinion offered by A.H., the Veteran's private physician, in August 2014.  In this case, the strongest evidence in favor of the Veteran's claim is A.H.'s opinion that the Veteran's peripheral neuropathy is at least as likely as not related to his service-connected left shoulder disability because "the nerves for the left arm, to include the hand, were damaged and did not heal properly."  However, the initial findings of left upper extremity peripheral neuropathy were in December 2012.  Specifically, the evidence shows that his neurological findings were normal at the time of his discharge from service in July 1968, and at his February 1998 and August 1999 examination, there were no neurological abnormalities in the left upper extremity elicited.  A.H. does not explain the delayed onset of peripheral neuropathy or how it was determined that the nerves were damaged at the time of the injury in service but were asymptomatic at the time and on examinations shortly after service.  Further, the December 2012 VA examiner opined that the Veteran's left upper extremity peripheral neuropathy was less likely than not due to arthritis and more likely from his many years as a driver.  The May 2015 VA examiner discussed the history of disability in the left upper extremity in detail and opined that the Veteran's left upper extremity peripheral neuropathy was not service related or consistent with diabetic peripheral neuropathy, and therefore less likely than not due to service or his service-connected diabetes.  The Board notes that in his August 2014 opinion, A.H. did not discuss the Veteran's employment as a driver and opined that the Veteran's left shoulder scars were more likely than not related to his military service.  However, as discussed below, the Veteran does not have scars on his left shoulder.  The Board finds A.H.'s opinion is conclusionary, the medical report contains factual inaccuracies, and is of less probative value than that of the VA examination reports.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have peripheral neuropathy of the left upper extremity secondary to service-connected left shoulder arthritis associated with SFW.  Thus, the claim of service connection must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

B. Scars

The Veteran contends that he has residual scars on his left shoulder secondary to his in-service SFW.  The evidence of record consists of STRs; VA and private treatment records; VA examinations in February 1998, August 1999, November 2011, December 2012, and May 2015; and the Veteran's statements.

The Veteran's STRs are silent as to any scars sustained to the left shoulder from shrapnel fragments.  The Veteran's enlistment report of medical examination in June 1966 revealed no scars or skin defects, and his July 1968 release from active duty report of medical examination likewise listed normal skin and no scars.  

In February 1998, the Veteran was afforded a VA shoulder examination, where the examiner noted that there was no soft tissue swelling, discoloration, or scars about his left shoulder.  The associated neurological was grossly intact and there was good muscle strength in the upper extremity.  An August 1999 VA shoulder examination observed that there was no evidence of any scars on his left shoulder.  In November 2011, the Veteran underwent another VA shoulder examination, and the examiner again noted that there were no scars related to his shoulder condition.

In December 2012, the Veteran was afforded a VA scars disfigurement examination.  The examiner noted that the Veteran had scars on the trunk or other extremities other than the head, face, or neck.  However, the examiner then observed that inspection of the left arm, forearm, and shoulder "demonstrated no residual scars secondary to shrapnel."  The examiner stated that the Veteran was "unable to identify a scar," and that he denied "a history of surgery of arm or shoulder."  Further, the examiner remarked that recent x-rays did not note any shrapnel over the left arm. 

In August 2014, the Veteran's private physician stated that the scar over his left shoulder was at least as likely as not due largely, if not entirely, to his in-service SFW. 

In May 2015, the Veteran underwent another VA scar disfigurement examination.  The examiner noted that the Veteran sustained SFW that affected his left shoulder while in service, but that "the nature of the injury was such that when he was treated at the aid station tweezers were used to remove small shrapnel fragments."  The examiner remarked that there was "no surgical type of procedure performed and he was returned back to duty."  Upon physical examination, the examiner observed that there was "no evidence of any scars status post any shrapnel fragment wounds."  The examiner reported that he "examined the Veteran's skin to the areas affected by the shrapnel wounds" but that there was "no evidence of any scarring."

The issue in dispute centers on whether there is a nexus between the Veteran's scars and his in-service SFW.  

However, in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The Board must weigh the evidence by considering how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all evidence is of equal value.  Caluza, 7 Vet. App. 510-11; see Madden, 125 F. 3d at 1481.

The Board acknowledges that the Veteran's private physician opined that his left shoulder scars were at least as likely as not due to his in-service SFW.  However, the Board notes that the private physician's opinion centers on the Veteran's peripheral neuropathy, and his ultimate conclusion only discusses whether the Veteran's peripheral neuropathy is proximately caused by his left shoulder injury.  In contrast, VA shoulder examinations in February 1998, August 1999, and November 2011 noted that the Veteran did not have any scars on his left shoulder.  Further, VA scar disfigurement examinations in December 2012 and May 2015 also noted that the Veteran did not have any scarring on his left shoulder.  Specifically, the Board notes that at his December 2012 VA examination, the Veteran was "unable to identify a scar" on his left shoulder.  In addition, the Board notes that while the Veteran was treated for left shoulder pain, none of his VA treatment records discuss scarring in the left shoulder.

As such, the Board finds that the Veteran does not have any scarring on his left shoulder.  Accordingly, the Board must deny service connection for left shoulder scars associated with SFW.  See 38 C.F.R. §§ 3.102, 3.303; Brammer, 3 Vet. App. at 223; McClain, 21 Vet. App. at 319.

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have any scars on his left shoulder.  Thus, the claim of service connection for left shoulder scars associated with SFW must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected left shoulder arthritis associated with residuals of SFW, is denied.

Entitlement to service connection for left shoulder scars associated with SFW is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


